Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 21, 2020 has been entered.  All arguments and the affidavit/Declaration under 37 CFR §1.132 filed on Jul. 27, 2020 have been fully considered.  
 
Status of the Claims 
	Claims 1, 8-11, 14-17, 20-22, 27 and 28 are currently pending.
Claims 14-17 and 20-22 are amended.

New claims 27 and 28 have been added.  
	Claims 1, 8-11, 14-17, 20-22, 27 and 28 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.  New claim objections have been added to address the amendments. 
The disclosure is objected to because of the following informalities: minor grammatical error in claims. 
Claim 28 is objected to because there is a backslash at the end of the claim which need to be removed. 
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 14-17, 20-22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach et al. (Langmuir, 2012) (ref. of record) in view of Ulign et al. (US 2013/0338084 A1) (ref. of record) and Zhou et al. (Biomaterials, 2009).
With respect to claims 1, 8 and 28, Orbach teaches a hybrid hydrogel comprising of the peptide combinations Fluorenylmethyloxycarbonyl (Fmoc)-FF and Fmoc-FG, and Fmoc-FF and Fmoc-2-Nal (pg. 2017 last para. and Fig. 1).  It is noted that the term “comprise” in claims 1, 8 and 28 is an open term and the first and second peptide derivatives may still contain other residues/components in addition to ASL-GA-GA and ASL-GA-X.  With respect to claims 1, 8, 17, 27 and 28, Orbach teaches the hydrogel composition where two different peptides were mixed at a 1:1 concentration ratio (pg. 2017 last para).  With respect to claims 8 and 9, Orbach teaches the peptides are lyophilized (pg. 2016 Col. 2 para. 2-3).  With respect to claim 10, Orbach teaches claim 16, Orbach teaches the composition where the peptides are in dry form and dissolved in dimethyl sulfoxide prior to preparing the gels in ultra-pure water (dry form and a pre-gelation mixture) and where the peptides are combined with the water using different peptide-solution-to-water ratios and at concentrations of 1, 2.5, and 5 mg/ml (for combination with a predetermined volume aqueous carrier so that in the resultant gel the concentration of the peptide derivatives are of known concentration) (pg. 2016 Col. 2 para. 3 and 5).
With respect to claims 14-16, Orbach teaches the hydrogel solutions were prepared at concentrations of 1, 2.5, and 5 mg/ml and at a 1:1 concentration ratio (pg. 2016 Col. 2 para. 5 and pg. 2017 last para).  The molecular weight of Fmoc-FF is 534.61 which would give for 1.25 mg/ml a concentration of 2.3 mmol/L, and for 2.5 mg/ml a concentration of 4.67 mmol/l and the molecular weight of Fmoc-FG is 444.5 g/mol which would give for 1.25 mg/ml a concentration of 2.8 mmol/L and for 2.5 mg/ml a concentration of 5.62 mmol/l.  Therefore, Orbach uses concentrations of approximately 5.1 mmol/L and 10.3 mmol/L.  Although Orbach does not teach the exact ranges recited in claims 14-16, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of the peptide derivatives in the hydrogel composition is a result effective variable and that the concentration of the peptide derivatives would be matter of routine optimization as evidenced by Orbach.  Orbach reports that the peptide concentration influences the viscoelastic properties of the hydrogels and the kinetics of hydrogel formation (pg. 2017 Col. 1 para. 2 and Fig. 2). 
claims 1, 8, 17, and 28 for the position of “X”.  It is noted that the term “comprise” in claims 1, 8 and 28 is an open term and the first and second peptide derivatives may still contain other residues/components in addition to ASL-GA-GA and ASL-GA-X.  However, Ulign teaches a similar hydrogel composition comprising a plurality of peptides that are different and which contain at least two amino acids attached to an aromatic stacking ligand (0050 and 0052).  Ulign further teaches a preferred hydrogel comprises a plurality of peptides or derivatives which comprise at least two amino acid residues and an aromatic stacking ligand where at least one amino acid comprises an aromatic side chain (0070).  Ulign teaches the hydrogel peptide can comprise an amino acid such as arginine, aspartate, glutamate, lysine, or serine (0057).  In addition, Ulign teaches that suitable aromatic amino acids include tyrosine, tryptophan or phenylalanine (0069) and hypothesizes that the aromatic side chain contributes to side branching between the peptides in the hydrogel which enhances the generation of the hydrogel and produces an improved scaffold for supporting cell tissues (0069).  Ulign reports by choosing specific amino acid residues which make up the plurality of peptides the structure and functional properties of the hydrogel can be varied and tailored depending on the final use of the hydrogel (0030).  Additionally, Ulign teaches that amino acids in the peptide can be selected depending on the final use of the hydrogel and the condition being treated and can include aspartic acid, glutamic acid, asparagine, or glutamine, lysine or arginine (0055) and this will influence the pH of the hydrogel and can be varied depending on the treatment site (0055).  In further support, Orbach teaches a hydrogel composition containing Fmoc-FRGD (Fig. 
 Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the hydrogel composition of Orbach where the second peptide derivative comprises an aromatic stacking ligand, an amino acid which is F and an amino acid selected from S, R, K, D, or E, since similar hydrogel compositions containing a mixture of different peptides containing an aromatic stacking ligand where known to contain an amino acid which is F and an amino acid selected from S, R, K, D, or E as taught by Ulign, Orbach teaches a peptide which such characteristics and Zhou teaches similar peptide sequences that self-assemble into β-sheets interlocked by π- π stacking of Fmoc groups.  One of ordinary skill in the art would have been motivated to modify the hydrogel composition of Orbach to include a second peptide derivative as defined by claims 1, 8, 17 and 28, depending on the intended use or application of the hydrogel and what cells may be cultured using the hydrogel as taught by Ulign and Zhou.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the hydrogel composition of Orbach so that the second peptide is as defined by claims 1, 8, 17 and 28, since similar 
Orbach does not teach the composition further comprising cells as recited in claim 20, or that the cells are stem cells as recited in claim 21.  However, Ulign teaches a similar hydrogel composition comprising peptides with aromatic stacking ligands and containing cells where the hydrogel serves as a supporting scaffold structure (0050, 0052, 0107 and 0122).  Ulign teaches the composition where the cells are stem cells (0124 and 0127).  In further support, Orbach teaches that peptide-based hydrogels are used for culturing cells and the peptides may allow for cell adhesion and growth (pg. 2015 para. 2).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the hydrogel composition of Orbach to include cells such as stem cells for the benefit of using the hydrogel to serve as a scaffold to culture such cells on as taught by Orbach and Ulign.  It would have been obvious to one of ordinary skill in the art to modify the hydrogel composition of Orbach to include cells such as stem cells since similar hydrogel compositions were known to contain cells and stem cells as taught by Ulign and Orbach suggests the use of hydrogels for cell culture.  In addition, one of ordinary skill in the art 
Orbach does not teach the composition further comprising tissue as recited in claim 22.  However, Ulign teaches a similar hydrogel composition comprising peptides with aromatic stacking ligands and containing cells where the hydrogel serves as a supporting scaffold structure and where the cells may form a tissue in the hydrogel (0050, 0052, 0107, 0109, 0122 and 0123).  In addition, Ulign teaches providing the hydrogel to a damaged tissue (composition would further comprise tissue (0031-0032 and 0035-0037).  In further support, Orbach does teach that hydrogels are used for culturing cells for tissue engineering and regeneration (pg. 2015 para. 2).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the hydrogel composition of Orbach to include tissue for the benefit of using the hydrogel to serve as a scaffold for tissue engineering as taught by Orbach and Ulign.  It would have been obvious to one of ordinary skill in the art to modify the hydrogel composition of Orbach to include tissue since similar hydrogel compositions were known to contain tissue as taught by Ulign and Orbach suggests the use of hydrogels for cell culture for tissue engineering and regeneration.  In addition, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the hydrogel composition of Orbach to include tissue, since similar peptide containing hydrogels were well-known to be used as scaffolds for tissue engineering as taught by Ulign.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Orbach in view of Ulign (as applied to claims 1, 8-10, 14-17, 20-22, 27 and 28 above), and further in view of Jayawarna et al. (Acta Biomaterialia, 2009).
The teachings of Orbach and Ulign can be found in the previous rejection above. 
Both Orbach and Ulign are silent with respect to stiffness of the hydrogels and does not teach the hydrogels with a stiffness of 100 Pa to 100 KPa as recited in claim 11.  However, Jayawarna teaches similar Fmoc-peptide gels for cell culture (abstract).   Jayawarna teaches that the stiffness of the hydrogel can be matched to the cell type and that lower stiffness around 100 Pa is compatible for soft tissue and chondrocytes require shear moduli (stiffness) around 100 kPa (pg. 935 Col. 1-2 bridging para.).  Jayawarna further teaches that the moduli range of 100 Pa to 10 KPa has been reported of aromatic short peptide hydrogels (pg. 935 Col. 1-2 bridging para.) and that the Fmoc-peptide scaffolds can be formulated to match to different cell types (pg. 942).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition taught by the combined teachings of Orbach and Ulign to have a stiffness of 100 Pa to 100 kPa for the benefit matching the hydrogel stiffness for the cell type that the gel might be used for as taught by Jayawarna.  It would have been obvious to one of ordinary skill in the art to modify the composition taught by the combined teachings of Orbach and Ulign to have a 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 21, 2020 have been fully considered but they are not persuasive.
Applicant argues that a person of skill would not modify Orbach as to which amino acid to pick for replacing 2-Nal based on the disclosure of Ulijn (Remarks pg. 5 last para.).  However, this argument was not found to be persuasive, since Ulijn teaches by choosing specific amino acid residues which make up the plurality of peptides the structure and functional properties of the hydrogel can be varied and tailored depending on the final use of the hydrogel (0030) and teaches that amino acids in the peptide can be selected depending on the final use of the hydrogel and the condition being treated and can include aspartic acid, glutamic acid, asparagine, or 
Applicant notes that the combinations disclosed in Ulijn are not the same as the one which is claimed (Remarks pg. 6 para. 2).  Specifically, Ulign teaches that the peptide, Fmoc-FF and derivatives with the motifs RGD, IKVAV, KPV and there are several combinations of peptide derivatives that produce the best peptide gels (Remarks pg. 6 para. 2).  However, this argument was not found to be persuasive, since Ulign teaches a preferred hydrogel comprises a plurality of peptides or derivatives which comprise at least two amino acid residues and an aromatic stacking ligand where at least one amino acid comprises an aromatic side chain including phenylalanine (0069 and 0070) and teaches the peptide can comprise an amino acid such as arginine, aspartate, glutamate, lysine, or serine (0057).  In addition, Ulign reports by choosing specific amino acid residues which make up the plurality of peptides the structure and functional properties of the hydrogel can be varied and tailored depending on the final use of the hydrogel (0030) and teaches that amino acids in the peptide can be selected 
Applicant argues that Ulijn might appear to suggest the hydrogels could be formed based on the almost limitless combinations set out, however, this is not the case and that many of the possible combinations envisaged from the description would not form hydrogels (Remarks pg. 6 para. 3).  However, these arguments were not found to be persuasive, since Ulign teaches that by choosing specific amino acid residues which make up the plurality of peptides the structure and functional properties of the hydrogel can be varied and tailored depending on the final use of the hydrogel (0030) and teaches that amino acids in the peptide can be selected depending on the final use of the hydrogel and the condition being treated and can include aspartic acid, glutamic acid, asparagine, or glutamine, lysine or arginine (0055) and this will influence the pH of the hydrogel and can be varied depending on the treatment site (0055).  Furthermore, Ulign teaches the hydrogel composition where each peptide comprises at least two 
Applicant argues that the majority of combinations of an aromatic stacking ligand and two or more peptides do not form hydrogels and hydrogels which have use (Remarks pg. 6 last para.).  Applicant argues that hydrogels are mostly used for cell scaffolds and need to have a certain stiffness to suite the particular cell type, be stable, and form at biological temperature and pH (Remarks pg. 6 last para.).  However, this argument was not found to be persuasive, since the claimed composition also comprises large number of combinations.  As stated in the rejection, the term “comprise” in claims 1, 8 and 28 is an open term and the first and second peptide derivatives may still contain other residues/components in addition to ASL-GA-GA and ASL-GA-X.  In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the composition has a certain stiffness, stability, form at biological temperature and pH) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in the Declaration submitted by Inventor Mhairi Malone Rodgers, Dr. Rodgers explains that she and her team found that the majority of the combinations suggested by Ulijn do not form stable hydrogels (Remarks pg. 6 last 

Applicant further argues that Ulijn directs a skilled person to using more complicated peptides and peptide derivatives which is different from the claimed invention (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, since the claims encompass complicated peptides and peptide derivatives. 
Applicant then points to further characterization of Ulijn in the Declaration by Dr. Rodgers where Dr. Rodgers explains that Ulijn was aware that not all peptide combinations would form hydrogels successfully as demonstrated by an article in Nature Chemistry and that Ulijn suggests that the stacking ligands are interchangeable whereas the inventors have found that this is not the case (Remarks pg. 8 last para. to pg. 9).  Applicant further argues that not any combination of peptide derivatives would form a hydrogel and this is further supported by the remarks made by Dr. Rodgers in points 10 and 11 of the Declaration (Remarks pg. 9 para. 3 to pg. 10).  Dr. Rodgers 
Applicant argues that no direction is given in Orbach in terms of how 2-Nal should/could be replaced other than Fmoc-FF (Remarks pg. 11 para. 1).  Applicant argues that the work performed to develop the claimed invention is more than random and that a person of skill would have no realistic possibility of deriving the claimed combination from Ulijn without hindsight reasoning (Remarks pg. 11 para. 1).  Applicant argues that the combinations taught in Ulijn are almost limitless whereas the claimed combinations are very limited and have been demonstrated to form stable and useful hydrogels (Remarks pg. 11 para. 2).  However, these arguments were not found to be persuasive, for the reasons stated previously.  It is respectively submitted that the claimed compositions are not limited to the di-peptides of the specification which have been shown to have hydrogel properties, but more broadly to peptides which comprises of at least Fmoc-FF and Fmoc-FX, where X is selected from S, R, K, D and E.  Ulijn 



Response to Declaration under 37 CFR §1.132
The declaration of Mhairi Malone Rodgers, Ph.D. filed on Jul. 27, 2020 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of the claims under 35 U.S.C. §103.
Dr. Rodgers explains that when developing hydrogels combinations cannot be easily predict and are tested by trial and error.  Dr. Rodgers explains that the work for 
Dr. Rodgers explains that Ulijn was aware that not all peptide combinations would form hydrogels successfully as demonstrated by an article in Nature Chemistry published by Ulijn (Declaration pg. 4 point 8).  Dr. Rodgers explains that the stacking ligand in addition to the amino acid chain affects the hydrogel properties and that aromatic stacking ligands are incorporated to improve the stability of hydrogels.  Dr. Rodgers states that Ulijn suggests that the aromatic stacking ligands are interchangeable whereas the inventors have found that this is not the case and that Fmoc stack ligand in the sequence X-FF (X= Fmoc, PhAc, Bz and Cbz) was the only suitable peptide for forming hydrogels for cell culture (Declaration pg. 5 point 9).  However, this argument was not found to be persuasive, since Orbach (Fig. 6), Ulijn 
Dr. Rodgers states the goal of the work of the application was to develop simplistic hydrogels that incorporate short charged amino acids which can form stable 3D scaffolds for use in cell culture applications and the claimed combinations are different from to those disclosed in Orbach and Ulijn which do not prioritize charged amino acid combinations and that a significant amount of time and effort was spent to develop the claimed combinations (Declaration pg. 5 point 10).  However, this argument was not found to be persuasive, since the claimed hydrogels are not limited to simplistic hydrogels that incorporate short charged amino acids which can form stable 3D scaffolds for use in cell culture applications.  
Dr. Rodgers further states that the incorporation of charged amino acids with a gel scaffold allows for the attraction and binding of molecules in the scaffold and/or the repulsion and exclusion of molecules in the scaffold (Declaration pg. 5 point 10).  However, this argument was not found to be persuasive, since Orbach (Fig. 6), Ulijn (Table 3) and Zhou (abstract) teach hybrid hydrogels where charged amino acids are incorporated. 
Dr. Rodgers argues that a skilled person in review of Ulijn would look to longer chain sequences of 3 or more amino acids to provide additional properties and does not suggest the simplistic charger amino acids to enhance structural self-assembly, stiffness tenability and cell growth of the present application (Declaration pg. 6 point 10).  Dr. Rodgers argues that a skilled person would believe that a wide range of gels can be easily achieved based on the disclosure of Ulijn which suggests that any combination of 
Dr. Rodgers further argues that they have found that this in the case and that many combinations of peptides do not form useful hydrogels and finding peptide combinations which form useful hydrogels requires a lot of time and effort.  Dr. Rodgers argues that since most gel combinations are not successful as such the Ulign reference does make similar combinations obvious (Declaration pg. 6 point 11).  However, these arguments were not found to be persuasive, since, as stated previously, the claimed hydrogels are not limited to simplistic hydrogels that incorporate short charged amino acids which can form stable 3D scaffolds for use in cell culture applications.  Furthermore, Ulijn teaches by choosing specific amino acid residues which make up the plurality of peptides the structure and functional properties of the hydrogel can be varied and tailored depending on the final use of the hydrogel (0030) and teaches that amino acids in the peptide can be selected depending on the final use of the hydrogel and the condition being treated and can include aspartic acid, glutamic acid, asparagine, or glutamine, lysine or arginine (0055) and this will influence the pH of the hydrogel and can be varied depending on the treatment site (0055).  In additional support, Orbach teaches a hydrogel composition containing Fmoc-FRGD (Fig. 1) and Zhou teaches a hydrogel comprising a mixture of Fmoc-FF and Fmoc-RGD (abstract).  Additionally, Zhou teaches the peptide sequences self-assemble into β-sheets interlocked by π- π 


Conclusion
	No claims are allowed.






Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632